                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            CASE NO: 5:l 7-CV-356

RICARDO MONDRAGON, EUSTORGIO                    )
ESPINOBARROS FELICIANO,                         )
JUAN CONTRERAS, CUTBERTO ORTIZ                  )
HERNANDEZ, ALEJANDRO JIMENEZ                    )
GONZALEZ, RENATO ROMERO               )
ACUNA, JOSE TAPIA, ANASTACIO                    )
LOPEZ SOLIS, and ABDON QUIRASCO                 )
SIXTECO, on behalf of themselves and all        )
other similarly situated persons,     )
                                                )
             Plaintiffs,                        )
                                                )
v.                                              )
                                                )
SCOTT FARMS, INC., ALICE H. SCOTT,              )
LINWOOD H. SCOTT, JR., LINWOOD H.               )
SCOTT III, DEWEY R. SCOTT, JFT                  )
HARVESTING INC., JUAN F. TORRES)
OASIS HARVESTING, INC.,                         )
and RAMIRO B. TORRES             )
                                                )
             Defendants.                        )
                                                )

         ORDER APPROVING CONTENT OF NOTICE TO CLASS MEMBERS
             AND METHOD OF DISTRIBUTION OF CLASS NOTICE

      This matter is before the Court on the Joint Motion by the named Plaintiffs and

Scott Farms, Inc., Alice H. Scott, Linwood H. Scott, Jr., Linwood H. Scott, III, and Dewey

R. Scott (collectively the "Scott Defendants") to Approve Notice to Class and Collective

Action Members and to Approve Method for Distributing Notice. In support of their Joint

Motion, the named Plaintiffs and the Scott Defendants have filed a stipulated notice and

method of distribution. The proposed content and method of distribution for that notice

are consistent with that previously approved for use in other similar wage actions before
the federal courts of this state. See Haywood v. Barnes, 109 F.R.D. 568 (E.D.N.C. 1986).

They also appear to be reasonably calculated to provide the best notice practicable under

the circumstances of this case.

         The proposed Notice to Class Action Members of Proposed Settlement, Deadline

for Objections, and Opportunity to Withdraw (the "Notice") is both a neutral and

comprehensive document that fairly apprises the Plaintiff Class Members of (i) the

pendency of the class action, (ii) the substance of the litigation, (iii) the reasons for

compromising the claims, (iv) the terms of the proposed settlement, and (v) the

opportunity to withdraw. The Notice also provides the Plaintiff Class Members with an

opportunity to obtain any necessary further information, and apprises them of their

right to object to the settlement, the objection deadline, and the date of the hearing on

this Court's final approval, if any, of the Settlement Agreement.

         The Court therefore formally approves the content of the Notice attached to the

Joint Motion, as well as the method of distribution for the Notices to class and collective

action members set out in the Joint Motion. The Notice shall be distributed to the

members of the class previously certified by this Court within· thirty (30) days of the date

of this Order.

         IT IS SO ORDERED.

         This the 18           November,
                  _ _ day of _ _ ____    2019.
                                           _ _ _ __




                                          THE HONORABLE LOUISE W. FLANAGAN
                                               U.S. District Judge




4842-7091-9078, V. 1
